 1

 2

 3

 4

 5

 6

 7                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9   HECTOR SERANO SALINAS,

10                                 Petitioner,           Case No. C18-249-RSM

11          v.
                                                         ORDER DENYING PETITION FOR WRIT
12   DONALD HOLBROOK,                                    OF HABEAS CORPUS

13                                 Respondent.

14

15          The Court has reviewed Petitioner’s petition for writ of habeas corpus, Respondent’s

16   answer to the petition, the Report and Recommendation of James P. Donohue, United States

17   Magistrate Judge, Petitioner’s Objections, and the remaining record. The Court agrees with

18   Respondent that Petitioner did not challenge the Washington State Supreme Court’s application

19   of the “invited error” rule in his petition, and thus raises this issue for the first time in his

20   Objections. See Dkt. #24 at 3. In any event, the Court finds that the Washington Supreme Court

21   was correct to conclude that any public-trial violation in Petitioner’s case was an invited error

22   because of his counsel’s active participation in the in-chambers voir dire procedure, as discussed

23   by Respondent. See id. at 4 (citing Weaver v. Massachusetts, 137 S. Ct. 1899 (2017)). The
     ORDER DENYING PETITION FOR
     WRIT OF HABEAS CORPUS - 1
 1   Court otherwise finds no error in Judge Donohue’s R&R. Accordingly, the Court hereby finds

 2   and ORDERS:

 3          (1)     The Report and Recommendation is adopted.

 4          (2)     Petitioner’s petition for writ of habeas corpus (Dkt. 4) is DENIED, and the

 5   petition and this action are DISMISSED with prejudice.

 6          (3)     In accordance with Rule 11 of the Rules Governing Section 2254 Cases in the

 7   United States District Courts, a certificate of appealability is DENIED.

 8          (4)     The Clerk is directed to send copies of this Order to petitioner, to counsel for

 9   respondent, and to the Honorable James P. Donohue.

10          DATED this 11 day of December 2018.

11

12                                                 A
                                                   RICARDO S. MARTINEZ
13                                                 CHIEF UNITED STATES DISTRICT JUDGE

14

15

16

17

18

19

20

21

22

23
     ORDER DENYING PETITION FOR
     WRIT OF HABEAS CORPUS - 2
